Exhibit 10.51

 



 

SHARE PURCHASE AGREEMENT

 

 

 

by and among

 

 

 

GULFSTREAM CAPITAL PARTNERS LTD.

 

MARIO NAVARRO ALVAREZ, and

 

RAFAEL SAMANEZ ZACARÍAS,

 

as Sellers of VELATEL PERU, S.A.

 

 

and

 

 

GULFSTREAM CAPITAL PARTNERS, LTD.,

 

as Seller of GO MOVIL RESOURCES, S.A.C.

 

and

 

FIRST GLOBAL PROJECTS MANAGEMENT INC.

 

as Purchaser

 

and

 

VelaTel Global Communications, Inc.

(For Purposes of Sections 5.04 and 5.05 only)

 

as Guarantor

 

dated as of August 16, 2013

 

 

 



 

 

 

Table of Contents

 



    Page ARTICLE I DEFINITIONS 2 Section 1.01. Definitions 2 Section 1.02.
Interpretation 6 ARTICLE II PURCHASE AND SALE 6 Section 2.01. Purchase and Sale
of the Shares 6 Section 2.02. Payment of Purchase Price 7 Section 2.03. Closing
7 Section 2.04. Post-Closing Matters 8 ARTICLE III CONDITIONS PRECEDENT 8
Section 3.01. Purchaser's Conditions 8 Section 3.02. Sellers' Conditions 10
Section 3.03. Termination 11 ARTICLE IV REPRESENTATIONS AND WARRANTIES 12
Section 4.01. Representations and Warranties of Purchaser 12 Section 4.02.
Representations and Warranties of Sellers 13 Section 4.03. Additional
Representations and Warranties of Gulfstream 15 ARTICLE V COVENANTS 16 Section
5.01. Confidentiality 16 Section 5.02. Further Assurances 17 Section 5.03.
Operation of Business of Company Prior to Closing 17 Section 5.04. Non-Compete
17 Section 5.05. Use of Company Name 17 Section 5.06. Director and Officer
Indemnification 18 ARTICLE VI PURPOSE OF THE ACQUISITION OF THE SHARES 18
Section 6.01. Purpose of the Purchase of Shares 18 ARTICLE VII INDEMNIFICATION
18 Section 7.01. Survival 18 Section 7.02. Indemnification by the Seller and the
Seller's Guarantors 18 Section 7.03. Indemnification by the Purchaser 18 ARTICLE
VIII MISCELLANEOUS 19 Section 8.01. Release of Claims 19 Section 8.02. Governing
Law 19 Section 8.03. Jurisdiction; Waiver of Jury Trial 19 Section 8.04.
Successors and Assigns 19 Section 8.05. No Third Party Beneficiaries 20 Section
8.06. Entire Agreement 20 Section 8.07. Notices, etc 20 Section 8.08. Amendments
and Waivers; Delays and Omissions 20 Section 8.09. Expenses and Taxes 20 Section
8.10. Severability 20 Section 8.11. Language 20 Section 8.12. Entire Agreement
21 Section 8.13. Counterparts 21

 

i

 

 

EXHIBITS     Exhibit A Description of Concession Rights   Exhibit B Description
of Sellers' Shares and Allocation of Purchase Price   Exhibit C Wire
Instructions   Exhibit D Form of Guarantee   Exhibit E Form of Arbitration
Resolution Documents   Exhibit F Form of IB Mutual Warranties   Exhibit G Form
of Certificate of Sellers' Representations and Warranties   Exhibit H Form of
Certificate of Purchaser's Representations and Warranties   Exhibit I-1 Form of
Certificate of Secretary of Gulfstream   Exhibit I-2 Form of Certificate of
Secretary of Guarantor   Exhibit J Form of Certificate of Secretary of Purchaser
  Exhibit K Form of Certificate of Satisfaction of Conditions Precedent to
Purchaser's Obligations   Exhibit L Form of Certificate of Satisfaction of
Conditions Precedent to Sellers' Obligations   Exhibit M Addresses for Notices  
Exhibit N Form of Assignment of Intercompany Debt   Exhibit O Financial
Statements   Exhibit P Seller Share Transfer Forms  

 

 

 

ii

 

SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT (this "Agreement"), dated as of August 16, 2013
(the "Execution Date"), is entered into by and among GULFSTREAM CAPITAL PARTNERS
LTD., a company duly incorporated and existing under the laws of the Republic of
Seychelles, whose domicile is located at 1st Floor, #5 DEKK House, De Zippora
Street, Providence Insustrial Estate, Mahe, Republic of Seychelles
("Gulfstream"); MARIO NAVARRO ALVAREZ, an individual whose domicile is located
at Av Reducto 864, Departamento 903, Miraflores, Lima, Peru ("Navarro"), and
RAFAEL SAMANEZ ZACARÍAS, an individual whose domicile is located at Jr. Buen
Retiro 265, Block 3, Dto. 102. Monterrico Chico, Surco, Lima, Peru ("Samanez"
and together with Gulfstream and Navarro, collectively, the "Sellers"); FIRST
GLOBAL PROJECTS MANAGEMENT INC., a company duly incorporated and existing under
the laws of British Virgin Islands, whose domicile is located at Quijano
Chambers, P.O. Box 3159, Road Town, Tortola, BVI ("Purchaser"); and, solely for
the purposes of Sections 5.04 and 5.05 of this Agreement, VelaTel Global
Communications, Inc., a US (Nevada) corporation ("Guarantor").

RECITALS

WHEREAS, Sellers are collectively the sole shareholders of VelaTel Peru, S.A., a
limited company duly incorporated and existing under the laws of the Republic of
Peru whose domicile is Avenida Camino Real, Piso 7, San Isidro, Lima, Peru (the
"Company"), and Gulfstream is the 99.9% shareholder of GO MOVIL RESOURCES,
S.A.C., a sociedad anónima cerrada organized under the laws of Peru having a
registered office at Avenida Camino Real 493, Oficina 701, San Isidro, Lima,
Peru.

WHEREAS, the Ministry of Transportation and Communications of the Republic of
Peru (the "MTC") has entered into the Concession Agreements with the Company
(the "Concession Agreements") more fully described in Exhibit A, pursuant to
which the MTC granted to the Company the Concession Rights (as defined herein).

WHEREAS, Purchaser is interested in acquiring control over the aforementioned
Concession Rights, and accordingly Sellers wish to sell to Purchaser and
Purchaser wishes to acquire (i) from Gulfstream 12,531,260 capital shares of the
Company (the "Gulfstream Shares"), (ii) from Navarro 527,632 capital shares of
the Company (the "Navarro Shares"), and (iii) from Samanez 131,908 capital
shares of the Company (the "Samanez Shares"), which collectively represent one
hundred percent (100%) of the issued and outstanding capital shares of the
Company on a fully diluted basis (collectively, the "Shares").

WHEREAS, In connection with the Purchase of the VTP Shares, Purchaser also has
agreed to acquire from Gulfstream, 999 capital shares of GMR (the "GMR Shares").

WHEREAS, Gulfstream, together with its parent company Guarantor have commenced
and there is now pending LCIA arbitration no. 132444 regarding alleged breaches
of a Memorandum of Understanding by the Purchaser and Guarantor relating to the
same subject matter of this Agreement ("Arbitration").

WHEREAS, upon Closing of the transactions contemplated by this Agreement, the
arbitration shall be dismissed and the parties shall sign a mutual global
release of all claims under the Memorandum of Understanding and First Addendum
thereto.

1

 

WHEREAS, Guarantor and the Company have entered into a separate binding
agreement (the "Tower Asset Purchase Agreement") to cause the Company to sell or
transfer to Inversiones Balesia, S.A., ("IB") thirty (30) cellular towers owned
by the Company and erected on sites leased by the Company, and to assign to IB
all rights under the site leases and for IB to assume the Tower Assets and
Liabilities, and the Company and IB are providing each other mutual assurances
regarding the Tower Assets and Liabilities (as hereinafter defined).

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

ARTICLE I
DEFINITIONS

Section 1.01. Definitions. Capitalized terms not otherwise defined in this
Agreement have the following meanings ascribed thereto:

"Action" means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

"Affiliate" means a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified. For purposes of this definition, the term "control"
(including the terms "controlling," "controlled by" and "under common control
with") means the possession, direct or indirect, of the power to direct or cause
the direction of the management or policies of a person, whether through the
ownership of voting securities, by contract, or otherwise.

"Agreement" has the meaning set forth in the preamble.

"Ancillary Agreement" means any agreement executed by any Party or other person
in connection with the transactions contemplated under this Agreement, including
without limitation, the Assignment of Intercompany Debt, the Arbitration
Resolution Documents, the IB Mutual Warranties, and the Guarantee.

"Arbitration" has the meaning set forth in the fifth recital.

"Arbitration Resolution Documents" means the following documents to be executed
and delivered to the Escrow Agent on the Execution Date for further delivery and
effectiveness at Closing: (i) mutual instructions from the parties to the
Arbitration delivered to the London Court of International Arbitration to
dismiss the Arbitration with prejudice, and (ii) a mutual global release of all
claims under the Memorandum of Understanding and the First Addendum thereto that
gives rise to the Arbitration, both in the form of Exhibit E.

"Assignment of Intercompany Debt" means the document described in Section
3.01(a)(vi) in the form of Exhibit N.

"Business Day" means a day (other than a Saturday, Sunday or statutory holiday)
on which commercial banks in Lima (Peru) and New York, New York (United States
of America) are generally open for business.

"Closing" means the effective transfer of the Shares from Sellers to Purchaser
upon satisfaction of the Conditions Precedent and payment of the Purchase Price.

 

2

 

"Closing Date" means the day on which the Closing takes place, which is expected
to occur no later than the date set forth in Section 2.03, subject to the prior
fulfillment of the Conditions Precedent.

"Closing Payment Amount" has the meaning set forth in Section 2.03(b).

"Company" has the meaning set forth in the first recital.

"Concession Agreements" has the meaning set forth in the second recital.

"Concession Rights" means the rights of the Company under the Concession
Agreements, including the Company's rights to use the Spectrum and the rights to
perform the Telecommunications Services as further described in Exhibit A.

"Conditions Precedent" means, collectively, (i) the conditions precedent to
Purchaser's obligations under this Agreement as set forth in Section 3.01 and
(ii) the conditions precedent to Sellers' obligations under this Agreement as
set forth in Section 3.02.

"Covered Person" shall have the meaning set forth in Section 5.06.

"Encumbrance" means, with respect to any asset, property, or shares property of
or issued by the Company, as applicable, any interest, right or equity (whether
known about or not) of any person (including any right to acquire, option or
right of pre-emption or conversion) or any charge, pledge, lien (statutory or
other), security interest, mortgage, transfer or voting restriction or other
encumbrance of any kind in respect of such asset, property, or shares, including
the exercise of political rights or any other security agreement or arrangement,
or any agreement to create any of the above.

"Escrow Agent" means Rebaza, Alcázar & de las Casas Abogados.

"Execution Date" has the meaning set forth in the preamble.

"Financial Statements" means, collectively, the annual audited financial
statements of the Company as of December 31, 2011, the unaudited financial
statements of the Company as of December 31, 2012, and the partial unaudited
financial statements of the Company as of March 31, 2013. Such Financial
Statements are attached hereto as Exhibit O.

"GMR" means GO MOVIL Resources, S.A.C., a sociedad anónima cerrada organized
under the laws of Peru of which Gulfstream is a 99.9% shareholder and the
Company is a 0.1% shareholder.

"GMR Shares" has the meaning set forth in the fourth recital.

"Governmental Authority" means any national, federal, state, local or foreign
government entity or any arbitrator, court or tribunal.

"Governmental Order" means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

"Guarantee" means that certain Guarantee in the form of Exhibit D executed on
the Execution Date by Guarantor for the benefit of Purchaser.

 

3

 

"Guarantor" has the meaning set forth in the preamble.

"Gulfstream" has the meaning set forth in the preamble.

"Gulfstream Shares" has the meaning set forth in the third recital.

"Gulfstream's Knowledge" means actual knowledge of Kenneth Hobbs and any other
representative of Gulfstream or Guarantor, in its capacity as Gulfstream's
parent company.

"IB Mutual Warranties" means an agreement between the Company and IB in the form
of Exhibit F related to the Tower Assets and Liabilities.

"June 30 Financial Statements" has the meaning set forth in Section 3.01(g).

"Law" means any statute, law, ordinance, regulation, rule, code, constitution,
treaty, common law, Governmental Order, or other requirement or rule of law of
any Governmental Authority.

"Losses" means, with respect to any Person, any and all losses, damages, costs,
taxes, liabilities, penalties, fines, reasonable expenses (including reasonable
fees for attorneys and other experts), judgments, awards or settlements that are
imposed upon or otherwise incurred by such Person.

"Liability" means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

"Material Adverse Change" means, when used in connection with the Company:
(i) any change, event, occurrence, violation, inaccuracy, circumstance, state of
facts or effect that is or may be materially adverse to: (A) the business,
assets, liabilities, financial condition, position (financial, trading or
otherwise), results of operations, profits or prospects of the Company; or (B)
the legal or regulatory framework governing the concessions related to the
telecommunications industry in Peru; or (ii) any occurrence of civil war,
military insurgency, rebellion, revolution, act of terrorism, strike against
government or coup d'état in Peru; or (iii) any event or any matter related to
the Company that adversely damages or may adversely damage the reputation of the
Company, Purchaser or its Affiliates whether the matter relates to regulators,
service providers, investors or otherwise; (iv) termination, restriction,
invalidation of the Concession Rights; or (v) any threatened or actual
proceedings by any Governmental Authority or any official thereof, of
condemnation, nationalization, expropriation or similar actions involving any
part of the assets or shares of the Company.

"MTC" has the meaning set forth in the second recital.

"Navarro" has the meaning set forth in the preamble.

"Navarro Shares" has the meaning set forth in the third recital.

"Outside Closing Date" means August 29, 2013, unless extended in a writing
signed by Purchaser and Gulfstream.

"Party" or "Parties" shall mean Purchaser, each Seller, or Guarantor referred to
individually or jointly, as applicable.

 

4

 

"Permits" means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, concessions, variances and similar rights obtained,
or required to be obtained, from Governmental Authorities.

"Person" means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

"Purchase Price" has the meaning set forth in Section 2.02.

"Purchaser" has the meaning set forth in the preamble.

"Purchaser Indemnitees" has the meaning set forth in Section 7.02.

"Purchaser Share Certificates" has the meaning set forth in Section 2.04(a).

"Representative" means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

"Restricted Person" shall have the meaning set forth in Section 5.04.

"Samanez" has the meaning set forth in the preamble.

"Samanez Shares" has the meaning set forth in the third recital.

"Seller Share Transfer Form" has the meaning set forth in Section 2.02(a).

"Sellers" has the meaning set forth in the preamble.

"Sellers' Agent" means, Kenneth Hobbs, who shall act on behalf of all Sellers
for purposes of assembling, receiving and delivering any documents or notices
described in this Agreement.

"Shares" has the meaning set forth in the third recital.

"Spectrum" means the spectrum that has been assigned to the Company pursuant to
the Concession Agreements and Concession Rights, as further described in Exhibit
A.

"Taxes" means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, including any interest, additions or penalties
with respect thereto.

"Tax Return" shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

"Telecommunications Services" means the telecommunications services for which
the Company has been granted a license to provide under the Concession
Agreements, including long distance service, fixed local telephony, reseller of
telecommunications service and value added services, as further described in
Exhibit A.

 

5

 

"Tower Assets and Liabilities" means (i) all tangible and intangible property
rights and other assets associated with thirty (30) cellular towers erected on
leased sites and owned by the Company, including engineering plans, designs,
permits, permit applications, leasehold interests under site leases with
property owners, and (ii) all accrued and contingent liabilities associated with
such property rights and assets, including past or future amounts owed to the
fabricator of the towers and to site lease property owners.

"Tower Asset Purchase Agreement" has the meaning set forth in the seventh
recital.

"US Dollars" or "US$" means the lawful currency of the United States of America.

Section 1.02. Interpretation. In this Agreement, unless the context otherwise
requires:

(a) The singular number includes the plural number and vice versa.

(b) Reference to any Person includes such Person's successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity.

(c) Reference to any gender includes each other gender.

(d) Reference to any agreement (including this Agreement), document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof.

(e) The recitals constitute an integral part of this Agreement.

(f) Reference to any Article, Section, Schedule or Exhibit means such Article,
Section, Schedule or Exhibit of or to this Agreement, and references in any
Article, Section, Schedule, Exhibit or definition to any clause means such
clause of such Article, Section, Schedule, Exhibit or definition.

(g) "Hereunder," "hereof," "hereto" and words of similar import are references
to this Agreement as a whole and not to any particular Section or other
provision hereof or thereof.

(h) "Including" (and with correlative meaning "include") means including without
limiting the generality of any description preceding such term.

(i) Relative to the determination of any period of time, "from" means "from and
including," "to" means "to but excluding" and "through" means "through and
including."

(j) Reference to any Law means such Law as amended, modified codified or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder.

ARTICLE II
PURCHASE AND SALE

Section 2.01. Purchase and Sale of the Shares. Subject to the terms and
conditions set forth in this Agreement, Sellers irrevocably agree to sell,
assign, transfer, convey and deliver to Purchaser, and Purchaser agrees to
purchase from Sellers, all of the Shares free and clear of any and all
Encumbrances for the consideration specified in this Article II.

 

6

 

Section 2.02. Payment of Purchase Price. Purchaser agrees to pay to Sellers the
sum of ONE MILLION THREE HUNDRED SIXTY-EIGHT THOUSAND FOUR HUNDRED TWENTY-TWO US
DOLLARS (US$1,368,422) (the "Purchase Price"), which amount shall be payable by
wire transfer or delivery of other immediately available funds in accordance
with the following procedure:

(a) Endorsement and Delivery in Escrow of Seller Share Transfer Form Corporate
Books. Upon the execution of this Agreement, the Guarantee, the IB Warranty, and
the Arbitration Resolution Documents on the Execution Date, each Seller shall
deliver to the Escrow Agent a share transfer notice duly executed by such Seller
in the form attached hereto as Exhibit P (each a "Seller Share Transfer Form")
as well as the following documents: (i) the share registry books (libro de
matrícula de acciones) of the Company and GMR; (ii) the books containing the
minutes of the shareholders' meetings of the Company and GMR; and (iii) and
board of directors meetings (libros de junta general de accionistas y sesiones
de directorio); and any other relevant books or records with respect to the
Company and GMR kept in custody by Sellers, whether in physical or digital form.

(b) Payment of Purchase Price. The Purchase Price shall be paid by Purchaser at
the Closing in accordance with Section 2.03(b).

Section 2.03. Closing. The Closing shall take place at the offices of Escrow
Agent, commencing at 9:00 a.m. local time on the first Business Day following
the satisfaction or waiver of all Conditions Precedent or such other date as
Purchaser and Sellers may mutually determine (the "Closing Date"). All
proceedings to be taken and all documents to be executed and delivered by the
parties at the Closing will be deemed to have been taken and executed
simultaneously, and no proceedings will be deemed to have been taken nor
documents executed or delivered until all have been taken, executed, and
delivered. The Closing shall be consummated as follows:

(a) Certificates of Satisfaction of Conditions Precedent.

(i) Upon the satisfaction or waiver by the Purchaser of all of the Conditions
Precedent to Purchaser's obligations as set forth in Section 3.01, Purchaser
shall duly execute and deliver to Sellers and the Escrow Agent a certificate in
the form of Exhibit K confirming the same in accordance with Section 3.01(j).

(ii) Upon the satisfaction or waiver by the Seller of all of the Conditions
Precedent to Sellers' obligations as set forth in Section 3.02, Sellers shall
duly execute and deliver to Purchaser and the Escrow Agent a certificate in the
form of Exhibit L confirming the same in accordance with Section 3.02(f).

(b) Payment of Purchase Price. Following Escrow Agent's receipt of the Seller
Share Transfer Forms under Section 2.02(a), and upon the satisfaction of the
Conditions Precedent (as evidenced by the delivery of the certificates
referenced in Section 2.03(a), Purchaser shall disburse the Purchase Price equal
to ONE MILLION THREE HUNDRED SIXTY-EIGHT THOUSAND FOUR HUNDRED TWENTY-TWO US
DOLLARS (US$1,368,422) in accordance with the allocations set forth in Exhibit B
by wire transfer or delivery of other immediately available funds to the account
of the Sellers as specified in Exhibit C (the "Closing Payment Amount").

 

7

 

The Purchase Price for the Shares will be the only and sole payment Purchaser is
undertaking to make for the acquisition of the Shares and the execution of the
Ancillary Agreements, and Sellers agree that such payment shall constitute
complete and fair consideration for the sale and transfer of the Shares to
Purchaser and the execution by the applicable Sellers and delivery to Purchaser
of the Ancillary Agreements. Purchaser agrees that the Purchase Price reflects
the exclusion of the Tower Assets and Liabilities and the absence or limitation
of representations and warranties regarding the Company that would be typical
for a transaction of this nature, and that the Shares and other rights Purchaser
is receiving under the Ancillary Agreements is complete and fair consideration
for payment of the Purchase Price. Purchaser has conducted all due diligence it
deems appropriate and acknowledges that the Purchase Price already reflects a
discount for any contingencies associated with the absence or limitation of such
representations and warranties and the existence of such contingencies.

(c) Escrow Disbursement. Upon the Escrow Agent's receipt of the certificates set
forth in Section 2.03(a), and of the confirmations of the payment described in
Section 2.03(b), the Escrow Agent shall distribute to Purchaser all of the duly
endorsed Seller Share Transfer Forms as well as the corporate books described in
Section 2.02(a) and Closing shall be considered completed.

Section 2.04. Post-Closing Matters. After Closing has been completed, Purchaser,
as the owner of the Shares and the GMR Shares, shall promptly take the following
actions:

(a) Cancel any share certificates previously issued to the Sellers and
Gulfstream and issue new share certificates in the name of the Purchaser and/or
Purchaser's nominee(s) reflecting Purchaser's and/or Purchaser's nominee(s)'
ownership of the Shares and the GMR Shares (the "Purchaser Share Certificates");

(b) Cause to be recorded in the corporate registry of the Company and GMR, the
cancellation of any share certificates previously issued to the Sellers and
Gulfstream (with respect to the GMR Shares), and the ownership by the Purchaser
and/or Purchaser's nominee(s) of all of the Shares and the GMR Shares and the
issuance to Purchaser and/or Purchaser's nominee(s) of the Purchaser Share
Certificates; and

(c) Cause the appointment of the new directors and general managers of the
Company and GMR appointed by Purchaser as described in Section 3.01(f) to be
filed with the Registro de Personas Jurisdicas de Lima.

ARTICLE III
CONDITIONS PRECEDENT

Section 3.01. Purchaser's Conditions. The obligation of Purchaser to purchase
the Shares at the Closing is subject to the fulfillment on or before the Closing
Date of each of the following Conditions Precedent:

(a) Execution and Delivery of Transaction Documents.

(i) Sellers and Guarantor shall have duly executed and delivered to Purchaser
this Agreement.

(ii) The Arbitration Resolution Documents shall have been executed by the
applicable parties thereto and delivered to the Escrow Agent.

 

8

 

(iii) The Company and IB shall have executed and delivered to the Escrow Agent
the IB Mutual Warranties.

(iv) Each Seller shall have delivered its respective Seller Share Transfer Form
to the Escrow Agent, each duly endorsed for the benefit of Purchaser and the
Company and GMR shall delivered to the Purchaser the corporate books described
in Section 2.02(a).

(v) Guarantor shall have duly executed and delivered to Purchaser the Guarantee
and such Guarantee shall remain in full force an effect.

(vi) Each Seller, Guarantor and GMR shall have executed and delivered to
Purchaser an assignment of all intercompany debts shown on the Company's
financial statements as of Closing in favor of any Seller, Guarantor, GMR or any
of their respective Affiliates ("Assignment of Intercompany Debt") in the form
attached as Exhibit N. Purchaser agrees that although all payments by Sellers,
Guarantor, GMR or any of their respective Affiliates are reflected on the
financial statements of the Company, some payments were made in the first
instance to GMR or VelaTel Lima, S.A. and were thereafter paid over to or for
the benefit of the Company.

(b) Representations and Warranties. Each Seller shall have executed and
delivered to Purchaser a certificate in the form of Exhibit G confirming that
the representations and warranties of Sellers contained in Section 4.02 are true
on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date.

(c) Performance. Sellers, Guarantor and GMR shall have performed and complied
with all agreements, obligations, and conditions contained in this Agreement and
any Ancillary Agreements required to be executed by them, that are required to
be performed or complied with by them on or before the Closing Date.

(d) Corporate Authorizations. Purchaser shall have received the following
documents:

(i) copies, certified by the Secretary of Gulfstream of resolutions of the board
of directors of Gulfstream duly authorizing the execution, delivery and
performance by Gulfstream of this Agreement and the Ancillary Agreements to
which it is a party, and the authorization or ratification of all of the other
agreements and instruments, in each case, to be executed and delivered by
Gulfstream in connection herewith;

(ii) copies, certified by the Secretary of Guarantor of resolutions of the board
of directors of Guarantor duly authorizing the execution, delivery and
performance by Guarantor of this Agreement and the Ancillary Agreements to which
it is a party, and the authorization or ratification of all of the other
agreements and instruments, in each case, to be executed and delivered by
Guarantor in connection herewith; and

(iii) documents, instruments and certificates reasonably requested by Purchaser
that are necessary to consummate the transactions contemplated herein, executed
and delivered or caused to be executed and delivered by each applicable Seller.

 

9

 

(e) Secretary's Certificates.

(i) Gulfstream shall have delivered to Purchaser a certificate of the Secretary
of Gulfstream in the form of Exhibit I-1 dated as of the Closing Date,
certifying (i) the genuineness of all of the documents listed in Section
3.01(d)(i); (ii) that all consents, approvals and other actions of, and notices
and filings with, all entities and persons as may be necessary or required with
respect to the execution and delivery by Sellers of this Agreement and any
Ancillary Agreement to which it is a party, and the consummation by Seller of
the transactions contemplated hereby and thereby, have been obtained or made;
and (iii) the name and office of Gulfstream's signatory, as well as the
authority of such signatory to execute this Agreement and any Ancillary
Agreement.

(ii) Guarantor shall have delivered to Purchaser a certificate of the Secretary
of Guarantor in the form of Exhibit I-2 dated as of the Closing Date, certifying
(i) the genuineness of all of the documents listed in Section 3.01(d)(ii) and
(ii) the name and office of Guarantor's signatory, as well as the authority of
such signatory to execute this Agreement and any Ancillary Agreement.

(f) Registration of Change of Directors. In order to record the resignation of
the directors and officers of the Company and GMR appointed by Sellers, and the
appointment of new directors and officers appointed by Purchaser, the original
registry of directors of the Company and of GMR shall be updated at the
shareholders meeting of the Company and of GMR to record the resignation of the
directors and general managers appointed by Sellers, and the appointment of the
new directors and general managers appointed by Purchaser.

(g) Financial Statements. Sellers shall have delivered to Purchaser the partial
unaudited financial statements of the Company as of June 30, 2013 (the "June 30
Financial Statements") and such June 30 Financial Statements shall not reflect
any Material Adverse Change from the partial unaudited financial statements of
the Company as March 31, 2013 included in Exhibit O, as determined by Purchaser,
in its sole discretion.

(h) Tower Asset Purchase Agreement. Sellers shall have delivered to Purchaser a
true, correct and complete copy of the Tower Asset Purchase Agreement.

(i) No Material Adverse Change. No Material Adverse Change with respect to the
Company or GMR shall have occurred or be threatened between the Execution Date
and the date of Closing, as determined by Purchaser in its sole discretion.

(j) Certificate of Satisfaction of Purchaser's Conditions Precedent. Purchaser
shall have delivered to the Escrow Agent a certificate in the form of Exhibit K
confirming that all of the conditions set forth in this Section 3.01 have been
satisfied or waived by Purchaser.

Section 3.02. Sellers' Conditions. The obligations of Sellers to Purchaser under
this Agreement are subject to the fulfillment on or before the Closing Date of
each of the following Conditions Precedent:

(a) Execution and Delivery.

(i) Purchaser shall have duly executed and delivered to Sellers this Agreement.

(ii) The Arbitration Resolution Documents shall have been executed by the
applicable parties thereto and delivered to the Escrow Agent.

 

10

 

(b) Representations and Warranties. The representations and warranties of
Purchaser contained in Sections 4.01 shall be true on and as of the Closing Date
with the same effect as though such representations and warranties had been made
on and as of the Closing Date.

(c) Performance. Purchaser shall have performed and complied with all
agreements, obligations, and conditions contained in this Agreement and any
Ancillary Agreements required to be executed by it, that are required to be
performed or complied with by it on or before the Closing Date.

(d) Corporate Authorization. Sellers' Agent shall have received from Purchaser
the following documents:

(i) copies, certified by the Secretary of Purchaser of resolutions of the board
of directors of Purchaser authorizing the execution and delivery by Purchaser of
this Agreement, the execution and delivery by such Purchaser of the Ancillary
Agreements to which it is a party, and the authorization or ratification of all
of the other agreements and instruments, in each case, to be executed and
delivered by Purchaser in connection herewith; and

(ii) documents, instruments and certificates reasonably requested by Sellers
that are necessary to consummate the transactions contemplated herein, executed
and delivered or caused to be executed and delivered by Purchaser.

(e) Secretary's Certificate. Purchaser shall have delivered to Sellers a
certificate in the form of Exhibit J of the Secretary of Purchaser, dated as of
the Closing Date, certifying (i) the genuineness of all of the documents listed
in Section 3.02(d); and (ii) that all consents, approvals and other actions of,
and notices and filings with, all entities and persons as may be necessary or
required with respect to the execution and delivery by Purchaser of this
Agreement and any Ancillary Agreement to which Purchaser is a party, and the
consummation by Purchaser of the transactions contemplated hereby and thereby,
have been obtained or made; and (iii) confirming the name and office of
Purchaser's signatory, as well as the authority of such signatory to execute
this Agreement and any Ancillary Agreement.

(f) Certificate of Satisfaction of Seller's Conditions Precedent. Sellers' Agent
shall have delivered to the Escrow Agent a certificate in the form of Exhibit L
confirming that all of the conditions set forth in this Section 3.02 have been
satisfied or waived by Sellers.

Section 3.03. Termination. This Agreement may be terminated by Purchaser or
Sellers, as applicable, upon the occurrence of any of the following events:

(a) By Purchaser, if any or all the Conditions Precedent set forth in Section
3.01 are not fulfilled to the satisfaction of Purchaser or waived by Purchaser
on or before Outside Closing Date; or

(b) By Sellers, if any or all the Conditions Precedent set forth in Section 3.02
are not fulfilled to the satisfaction of Sellers or waived by Sellers on or
before the Outside Closing Date.

 

11

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of Purchaser. Purchaser, in
connection with its obligations hereunder, as applicable, hereby represents and
warrants to Sellers, as of the Execution Date and as of the Closing Date, as
follows, and acknowledges that Sellers are entering into this Agreement in
reliance on such warranties and representations:

(a) Organization, Good Standing and Qualification. Purchaser is duly organized
and validly existing under the laws of the British Virgin Islands and has all
requisite power and authority to own and operate its properties and assets, and
to carry on its business as is now being conducted.

(b) Execution, Delivery and Enforceability. Purchaser has all requisite power
and authority to execute and deliver, and to perform its obligations under, this
Agreement and the Ancillary Agreements which are executed by it, and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by Purchaser of this Agreement and the Ancillary
Agreements which are executed by it, and the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary action required on the part of Purchaser, and no other proceeding on
the part of Purchaser is necessary to authorize this Agreement or the Ancillary
Agreements to which it is a party, or to consummate the transactions
contemplated hereby and thereby. Assuming the due authorization, execution and
delivery by Sellers of this Agreement and the due authorization, execution and
delivery by Sellers of the Ancillary Agreements which are required under this
Agreement to be executed by it, when executed by Sellers, this Agreement does,
and the Ancillary Agreements executed by Purchaser will, constitute the valid
and legally binding obligations of Purchaser, enforceable against such Purchaser
in accordance with its and their terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws of general application relating to or affecting the enforcement of
creditors' rights and by general equitable principles.

(c) Governmental Consents. No consent, approval, order, or authorization of, or
registration, qualification, designation, declaration, or filing with, any
Governmental Authority on the part of Purchaser or any of its Affiliates is
required in connection with the transfer of the Shares or the consummation of
any other transaction contemplated hereby.

(d) Government Notices. Neither Purchaser nor any of its Affiliates has received
any notice from any Governmental Authority indicating that such Governmental
Authority would oppose or not grant or issue its consent or approval, if
required, with respect to this Agreement or any Ancillary Agreement executed by
such Purchaser or the transactions contemplated hereby and thereby.

(e) Compliance with Other Instruments. The execution, delivery, and performance
of, and compliance with its respective obligations under, this Agreement will
not result in any violation, be in conflict with or constitute, with or without
the passage of time or giving of notice, a default under any provision of
Purchaser's constitutive documents, memorandum and articles of association,
by-laws, directors' resolutions, or similar governing or organizational
documents, require any consent or waiver under such provision, or result in the
creation of any mortgage, pledge, lien, encumbrance, or charge upon any of the
Shares pursuant to any such provision.

 

12

 

(f) No Legal Proceedings. There are no Actions in progress, pending, or, to
Purchaser's knowledge, threatened by or against Purchaser, that (i) challenge or
seek to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement or (ii) seek to enjoin or restrict such Seller's ability to perform
its obligations under this Agreement. For the avoidance of doubt, the parties
contemplate that the Arbitration will be dismissed upon the Closing.

Section 4.02. Representations and Warranties of Sellers. Each Seller with
respect to the Company and Gulfstream with respect to GMR, hereby represents and
warrants, as of the Execution Date and as of the Closing Date, to Purchaser as
follows and acknowledges that Purchaser is entering into this Agreement in
reliance on such representations and warranties:

(a) Execution, Delivery and Enforceability. Such Seller has all requisite power
and authority to execute and deliver, and to perform its obligations under, this
Agreement and the Ancillary Agreements which are executed by it, and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by such Seller of this Agreement and the Ancillary
Agreements which are executed by it, and the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary action required on the part of such Seller, and no other actions or
proceedings on the part of such Seller is necessary to authorize this Agreement
and any Ancillary Agreements to which it is a party, or to consummate the
transactions contemplated hereby and thereby. Assuming the due authorization,
execution and delivery by Purchaser of this Agreement and the due authorization,
execution and delivery by Purchaser of the Ancillary Agreements which are
executed by it when executed by Sellers, this Agreement does, and the Ancillary
Agreements when executed by such Seller will, constitute the valid and legally
binding obligations of such Seller, enforceable against such Seller in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws of
general application relating to or affecting the enforcement of creditors'
rights and by general equitable principles.

(b) No Conflicts; Governmental Consents. The execution, delivery and performance
by the Parties of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not conflict with or result in a violation
or breach of, or default under, any provision of any agreement to which the
Company or GMR is a party, any provision of organizational documents of the
Company or GMR, provision of any Law or Governmental Order applicable to the
Company or GMR or require the consent, notice or other action by any Person
under any Contract to which the Company or GMR is a party. No consent, approval,
Permit, Governmental Order, or authorization of, or registration, qualification,
designation, declaration or filing with, or notice to, any Governmental
Authority is required (i) in connection with the sale of any of Sellers' Shares
to or Gulfstream's GMR Shares to Purchaser; (ii) in connection with the
execution and delivery of this Agreement; or (iii) in connection with the
consummation of the transactions contemplated hereby.

(c) Compliance with Other Instruments. The execution, delivery, and performance
of and compliance with this Agreement will not result in any violation, be in
conflict with or constitute, with or without the passage of time or giving of
notice, a default under any provision of such Seller's constitutive documents,
by-laws, directors' resolutions, articles of incorporation or similar governing
or organizational documents, require any consent or waiver under such provision,
or result in the creation of any Encumbrance on any of such Seller's Shares
pursuant to any such provision.

 

13

 

(d) Government Notices. Such Seller has not received any notice from any
Governmental Entity indicating that such entity would oppose or not grant or
issue its consent or approval, if required, with respect to this Agreement or
the transactions contemplated hereby.

(e) Title. Such Seller is the sole owner, and has good, valid and marketable
title to all of the Shares owned by it as listed on Exhibit B. Such Shares are
fully paid, free and clear of any Encumbrances and there are no circumstances
that may result in any Encumbrance to be created with respect to such Shares.
Upon the Closing, Purchaser shall own all such Shares, free and clear of all
Encumbrances. As of the Closing, there are no voting trusts, fideicomisos,
shareholders' agreements, proxies (except for the proxies granted to the Persons
signing this Agreement on behalf and in representation of the Seller) or other
contracts in effect with respect to the transfer or voting or other actions with
such Shares to which such Seller or Guarantor are parties.

(f) The Shares.

(i) The Shares represent one hundred percent (100%) of the issued and
outstanding share capital of the Company.

(ii) All of the Shares have been duly authorized, validly issued and are fully
paid and non-assessable.

(iii) All of the Shares are free and clear from any Encumbrances and there are
no events, facts, and/or circumstances that may lead to any Encumbrances being
created with respect to the Shares.

(iv) All of the Shares are owned by Sellers, and no resolution of Company's
governing body or the Company's shareholders has been passed to increase and/or
diminish the number of shares constituting the issued share capital of the
Company.

(v) Each Seller is the sole legal and beneficial owner of the Shares owned by it
as described in Exhibit B, and all the rights attached thereto, including those
rights which are necessary for the fulfillment of its obligations under this
Agreement.

(vi) No share certificates or similar instruments in respect to the Shares have
been issued by the Company to the benefit of Sellers or any person. Upon
Closing, there will be no restrictions or impediments for the Company to: (i)
register the Purchaser and/or Purchaser's nominee(s) in the share registry book
(matrícula de acciones) of the Company as sole owner and titleholder to all of
the Shares free and clear of all Encumbrances and (ii) issue share certificates
to the benefit of the Purchaser and/or Purchaser's nominee(s) in respect to such
Shares.

(vii) No options, warrants, convertible or exchangeable securities, rights,
subscription, call, right of first refusal, legally binding commitment,
preemptive right or other agreement or right of any kind to purchase or acquire
any Shares or other ownership interests of the Company has been granted and is
outstanding and the Company has no share option plan and no shares are reserved
for any purpose.

(viii) There are no outstanding bonds, debentures or other indicia of
indebtedness of the Company having the right to vote (or that are convertible
for or exercisable into securities having the right to vote) with the Company or
its respective shareholders on any matter.

 

14

 

(ix) There are no outstanding contractual obligations of the Company to
repurchase, redeem or otherwise acquire any of its outstanding securities or
with respect to the voting or disposition of any outstanding securities of the
Company.

(g) No Violation. Neither the execution, delivery, and performance of this
Agreement and the other agreements contemplated hereby by such Seller nor the
consummation by such Seller of each of the transactions contemplated hereby or
thereby, nor compliance by such Seller of any of the terms or provisions hereof
violate any Law.

(h) No Legal Proceedings. There are no Actions in progress, pending, or, to any
Sellers' knowledge, threatened: (i) that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement, (ii) that seek
to enjoin or restrict any Seller's or Guarantor's ability to perform its
obligations under this Agreement or any Ancillary Agreement; or (iii) that seek
to enjoin or restrict any Seller's rights to its Shares.

Section 4.03. Additional Representations and Warranties of Gulfstream.
Gulfstream hereby makes the following additional representations and warranties
to Purchaser as of the Execution Date and as of the Closing Date, and
acknowledges that Purchaser is entering into this Agreement in reliance on such
representations and warranties:

(a) Organization, Good Standing and Qualification. Gulfstream is a corporation
duly incorporated, validly existing, and in good standing under the laws of the
Republic of Seychelles and has all requisite corporate power and authority to
own and operate its properties and assets and to carry on its business as
currently conducted.

(b) GMR Shares. The issued and outstanding share capital of GMR is 1,000 capital
stock of which Gulfstream owns 999 shares and the Company owns 1 share. In
addition, Gulfstream represents and warrants that:

(i) The GMR Shares have been duly authorized, validly issued and are fully paid
and non-assessable;

(ii) The GMR Shares are free and clear from any Encumbrances and there are no
events, facts, and/or circumstances that may lead to any Encumbrances being
created with respect to the GMR Shares;

(iii) Gulfstream is the sole legal and beneficial owner of the GMR Shares as
described in Exhibit B, and all the rights attached thereto, including those
rights which are necessary for the fulfillment of its obligations under this
Agreement; and

(iv) No share certificates or similar instruments in respect to the GMR Shares
have been issued by GMR to the benefit of Gulfstream. Upon Closing, there will
be no restrictions or impediments for GMR to: (A) register the Purchaser and/or
Purchaser's nominee(s) in the share registry book (matrícula de acciones) of the
Company as sole owner and titleholder to all of the GMR Shares free and clear of
all Encumbrances and (B) issue share certificates to the benefit of the
Purchaser and/or Purchaser's nominee(s) in respect to such GMR Shares.

(c) Government Notices. No Affiliates of Gulfstream, the Company or GMR has
received any notice from any Governmental Entity indicating that such entity
would oppose or not grant or issue its consent or approval, if required, with
respect to this Agreement or the transactions contemplated hereby.

 

15

 

(d) Organization, Authority and Capacity of the Company. Each of the Company and
GMR is duly organized and validly existing under the Laws of its Peru and has
full power and authority to own, operate or lease the properties and assets now
owned, operated or leased by it and to carry on its business and there are no
circumstances which may result to the contrary.

(e) Financial Statements. The Financial Statements attached hereto as Exhibit O,
are true and correct copies of the Company's Financial Statements and have been
approved by the General Shareholders Meeting of the Company.  All of the debts
and liabilities of GMR are reflected in the Company's Financial Statements, and
are not reported separately. To Gulfstream's Knowledge, the Financial Statements
are true and correct and present accurately the financial position, results of
operations, changes in shareholders' equity and cash flows of the Company and
GMR combined as, of the date thereof and for the respective periods covered
thereby. As of the date hereof and as of the Closing Date, the Company and GMR
have no liabilities or debts other than those reflected in the Financial
Statements, except as follows: (i) as identified in a tax and due diligence
report commissioned by Purchaser dated June 10, 2013; and (ii) as incurred in
the ordinary course of the Company's business, as such business was constituted
as of June 30, 2013.

(f) Authorities. As of the Closing Date and thereafter, the current
representatives and/or officers of the Company and of GMR will not act on behalf
of or represent the Company or GMR (as the case may be) in any matters and/or
before any Person or Governmental Authority, unless as expressly instructed by
Purchaser.

(g) Information of the Company. All information provided and furnished by the
Sellers to Purchaser, has been prepared and provided in good faith for the
purposes of informing Purchaser regarding any and all relevant matters related
to the Company and no information has been willfully or negligently omitted by
Sellers. To Gulfstream's Knowledge, the information provided to Purchaser is
true, valid and complete in all material respects, and includes all relevant
issues concerning the Company, the Shares, the Company's assets, liabilities,
Financial Statements, the Concession Agreements, and any and all rights related
thereto.

(h) GMR Business. : The only operations of GMR have been to provide payroll
services and seconded employees to the Company.

ARTICLE V
COVENANTS

Section 5.01. Confidentiality. From and after the Closing, each Seller shall
ensure that its Representatives and Affiliates shall keep confidential any and
all information, whether written or oral, concerning this Agreement or the
Company. If such Seller or its respective Representatives or Affiliates are
compelled to disclose any information by judicial or administrative process or
by other requirements of Law, such Seller shall promptly notify Purchaser in
writing and shall disclose only that portion of such information which such
Seller as advised by its counsel in writing is legally required to be disclosed,
provided, that such Seller shall use its reasonable best efforts to obtain an
appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information. It is acknowledged that Guarantor
may be required to disclose the terms of this Agreement and any material
amendments thereto in filings with the U.S. Securities and Exchange Commission,
which filings are readily accessible by members of the public.

 

16

 

Section 5.02. Further Assurances. On the Closing Date, and before any payment,
each of the Parties shall, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the
transactions contemplated by this Agreement.

Section 5.03. Operation of Business of Company Prior to Closing. Other than and
subject to a draw by the Company in the amount of $20,000 against a prior loan
agreement between the Company and an outside funding source, Sellers and
Gulfstream shall, through the Closing, cause the Company and GMR, as the case
may be, to conduct its business in the usual, regular and ordinary course
consistent with past practices. At any time on or prior to the Closing, Sellers
shall not, and shall ensure that neither the Company nor GMR, without prior
written consent of Purchaser:

(a) sell, transfer or dispose of, or permit any Encumbrance to exist on or in
respect of, the whole or any part of its assets;

(b) enter into any transaction not in the ordinary course of business;

(c) borrow money or incur any indebtedness for money borrowed;

(d) issue, sell or agree to issue or sell any share, rights, options, warrants
or other securities;

(e) change, amend or modify the constitutive documents or by-laws of the Company
or GMR, as the case may be;

(f) pay any dividends on the Shares; or

(g) agree to, or make any commitment to, take any of the actions prohibited by
this Section 5.03.

Nothing contained in this Section 5.03 shall prevent or be deemed to apply to
the separate sale or transfer from the Company to IB of the Tower Assets and
Liabilities pursuant to the Tower Asset Purchase Agreement.

Section 5.04. Non-Compete. None of Gulfstream, Guarantor, or any Affiliate of
either (each a "Restricted Person") will directly or indirectly own and/or
operate any business in Peru that competes directly or indirectly with the
current core business of the Company for a period of five (5) years after the
Closing Date. For this purpose, none of the following activities shall be
considered a breach of this Section 5.04: (i) ownership of or investment in
cellular towers offered for lease by telecommunications providers in Peru; (ii)
contracting with other telecommunications companies in Peru for interconnection,
termination, international long distance, or other wholesale or reciprocal
telecommunications services that a Restricted Party offers outside Peru; or
(iii) offering long distance telephony, data, and/or roaming services to
subscribers into or while travelling in Peru where the accounts of such
subscribers with a Restricted Party originate outside Peru. In the event of any
default or breach by a Seller and/or Guarantor to this Section 5.04, Purchaser
shall have a right to receive indemnification from such defaulting Seller or
Guarantor for any and all damages and losses thereof, as applicable.

Section 5.05. Use of Company Name. Guarantor hereby agrees that from and after
the Closing Date, the Company shall be entitled to continue to use the name
"VelaTel" in its corporate name and in connection with the operation of its
business.

 

17

 

Section 5.06. Director and Officer Indemnification. The Purchaser agrees to
cause the Company to insure or indemnify those individuals who served as
directors or officers of the Company at any time during the two (2) years
immediately preceding the Closing (the "Covered Persons") from and against, and
shall hold each of them harmless from and against, and shall pay and reimburse
each of them for any and all Losses incurred, suffered, affecting and/or
sustained by any Covered Person, arising out of or resulting from Covered
Person's act or failure to act in such Covered Person's capacity as an officer
or director of the Company, excluding, however, any Losses arising out of such
Covered Person's fraud, negligence or willful acts or omissions. The Company
shall provide such insurance or indemnification to each Covered Person for a
period of two (2) years following the date upon which such Covered Person ceased
to be an officer or director of the Company. In the event that the Company is
unable to provide such insurance or indemnification, the Purchaser agrees to so
provide the same.

ARTICLE VI
PURPOSE OF THE ACQUISITION OF THE SHARES

Section 6.01. Purpose of the Purchase of Shares. The Parties acknowledge and
agree that Purchaser's interest in purchasing the Shares is directly intended to
enable Purchaser to take control of the Company (through the acquisition of the
Shares and the GMR Shares) and thus, through the Company indirectly obtaining
the Concession Rights.

ARTICLE VII
INDEMNIFICATION

Section 7.01. Survival. The provisions of Article IV (Representations and
Warranties), Article V (Covenants), this Article VII (Indemnification), and
Article VIII (Miscellaneous) shall survive and remain in full force and effect
following the Closing.

Section 7.02. Indemnification by the Seller and the Seller's Guarantors. Sellers
shall jointly and severally indemnify and hold harmless Purchaser and the
Company and their respective Representatives (collectively, the "Purchaser
Indemnitees") from and against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for any and all Losses
incurred, suffered, affecting and/or sustained by any Purchaser Indemnitee,
arising out of or resulting from (i) any intentional or willful inaccuracy,
false statement, or breach of any representation or warranty of a Seller
contained in this Agreement; (ii) any breach, default, and/or non-fulfillment of
any covenant, agreement or obligation to be performed by any Seller pursuant to
this Agreement; (iii) any capital gains Tax imposed on the Company by any
Governmental Authority in connection with the transactions contemplated by this
Agreement; and (iv) the Tower Assets and Liabilities, except losses caused by
the Company's breach of the IB Mutual Warranties. Gulfstream shall indemnify and
hold harmless the Purchaser Indemnitees from and against, and shall pay and
reimburse each of them for any and all Losses incurred, suffered, affecting
and/or sustained by any Purchaser Indemnitee, arising out of or resulting from
any losses incurred as a result of any claims of shareholders of Guarantor
relating to the Company, GMR or this transaction. Sellers agree that Purchaser
shall have the right to enforce on their behalf the rights of the Purchaser
Indemnitees to indemnification by Sellers with respect to such Person as
specified in this Agreement.

Section 7.03. Indemnification by the Purchaser. Purchaser shall indemnify and
hold harmless Sellers (including Gulfstream in its capacity as a 99.9%
shareholder of GMR) and their respective Representatives (collectively, the
"Sellers' Indemnitees") from and against, and shall hold each of them harmless
from and against, and shall pay and reimburse each of them for any and all
Losses incurred, suffered, affecting and/or sustained by any Sellers'
Indemnitee, arising out of or resulting from: (i) any intentional or willful
inaccuracy, false statement, or breach of any representation or warranty of
Purchaser contained in this Agreement; and (ii) any breach, default, and/or
non-fulfillment of any covenant, agreement or obligation to be performed by
Purchaser pursuant to this Agreement. Purchaser agrees that any Seller shall
have the right to enforce on their behalf the rights of the Sellers' Indemnitees
to indemnification by Purchaser with respect to such Person as specified in this
Agreement.

 

18

 

ARTICLE VIII
MISCELLANEOUS

Section 8.01. Release of Claims. Effective as of the Closing and without any
further action by any person, each Seller (including Gulfstream in its capacity
as a 99.9% shareholder of GMR) and the Guarantor hereby irrevocably releases the
Company, the Purchaser and Purchaser's Affiliates and representatives from any
and all actions or causes of action, demands, Liabilities, judgments, Losses,
injuries, costs or expenses of every kind that such Seller or the Guarantor may
have against the Company, GMR, the Purchaser, or Purchaser's Affiliates arising
out of or related to the transactions contemplated by this Agreement, whether
now or hereafter arising, implied or express, developed or undeveloped, known or
unknown or contingent or liquidated.

Section 8.02. Governing Law. This Agreement will be governed by and construed in
accordance with the domestic laws of the State of New York, without reference to
principles of conflicts of law other than section 5-1401 and section 5-1402 of
the New York General Obligations Law.

Section 8.03. Jurisdiction; Waiver of Jury Trial. The parties hereto agree that
any suit, action or proceeding seeking to enforce any provision of, or based on
any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought in any New York State court or
federal court of the United States sitting in the Borough of Manhattan, New
York, so long as one of such courts shall have subject matter jurisdiction over
such suit, action or proceeding, and that any cause of action arising out of
this Agreement shall be deemed to have arisen from a transaction of business in
the State of New York, and each of the parties hereby irrevocably consents to
the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Each of the parties hereby
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement or any other document.

Section 8.04. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties; provided, however, that Purchaser may assign any of its
rights under this Agreement to (i) any Affiliate of Purchaser, (ii) any Person
who shall acquire substantially all of the assets of such Purchaser or a
majority in voting power of the capital stock of Purchaser (whether pursuant to
a merger, consolidation, stock sale or otherwise), (iii) any lender of Purchaser
(or any agent therefore) for security purposes and the assignment thereof by any
such lender or agent to any purchaser in connection with the exercise by any
such lender or agent of all of its rights and remedies as a secured creditor
with respect thereto, and (iv) any Person to whom Purchaser shall transfer any
Shares in accordance with the terms of this Agreement ("Permitted Assignment").
Any Permitted Assignment shall be subject to Seller's written consent, not to be
unreasonably withheld so long as each prospective assignee agrees to be bound by
all of Purchaser's representations, warranties and obligations under this
Agreement, including any that survive Closing.

 

19

 

Section 8.05. No Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the Parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
by this Agreement.

Section 8.06. Entire Agreement. This Agreement (including all exhibits, annexes
and schedules hereto), and the other documents delivered pursuant hereto and
thereto constitute the full and entire understanding and agreement among the
parties with regard to the subjects hereof and thereof.

Section 8.07. Notices, etc. All notices and other communications required or
permitted hereunder shall be in writing and shall be either (i) mailed by a
reputable international courier (such as Federal Express or DHL), (ii) fax,
(iii) by electronic mail, or (iv) otherwise delivered by hand or by messenger,
to the party for which it is intended at the address for such party as set forth
in Exhibit M. Unless specifically stated otherwise, if notice is provided by
courier, by electronic mail, by telecopy, by hand or by messenger, it shall be
deemed to be delivered upon actual delivery, and the receiving Party shall
promptly upon request of the sending Party confirm receipt.

Section 8.08. Amendments and Waivers; Delays and Omissions. This Agreement may
be amended only by a written instrument signed by each Party to this Agreement.
No waiver by any Party hereto of any term or condition of this Agreement in one
or more instances, shall be valid unless evidenced in writing and delivered to
each other Party, and no such waiver shall be deemed to be construed as a waiver
of any subsequent breach or default of the same or any other term or condition
hereof. No delay or omission to exercise any right, power, or remedy accruing to
any Party upon any breach or default of under this Agreement shall impair any
such right, power, or remedy of such Party, nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.

Section 8.09. Expenses and Taxes. Each Party to this Agreement shall bear its
own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby, including all sales, use,
transfer, stamp (including documentary stamp taxes, if any), excise, recording,
income, capital gain, franchise and other similar Taxes or governmental charges
with respect to the Shares transferred or issued pursuant hereto.

Section 8.10. Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable, or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement and the balance of this
Agreement shall be enforceable in accordance with its terms.

Section 8.11. Language. This Agreement will be executed in English and may be
translated into any other languages. In the event of any conflict between the
English language version of this Agreement and any translation of this Agreement
into a language other than English, the English language version will prevail.
The Parties agree that the language used in this Agreement is the language
chosen by the Parties to express their mutual intent, and that no rule of strict
construction is to be applied against any Party.

 

20

 

Section 8.12. Entire Agreement. This Agreement and the schedules hereto, and any
other document or instrument referred to herein or delivered or required to be
delivered in connection herewith, constitutes the entire agreement among the
Parties and supersede all prior agreements and understandings (oral and written)
among them with respect to the subject matter hereof.

Section 8.13. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[Remainder Intentionally Blank]

 



21

 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

SELLERS:

 

MARIO NAVARRO ALVAREZ

 

 

/s/ Mario Navarro Alvarez

 



 

The undersigned, spouse of Mr. Mario Navarro Alvarez, hereby acknowledges and
provides her full consent, in accordance with article 315 of the Peruvian Civil
Code, to the agreements and transactions set forth in this Agreement.

 

 

/s/ Spouse of Mario Navarro Alvarez

 



 

 

RAFAEL SAMANEZ ZACARÍAS

 

 

/s/ Rafael Samanez Zacarías

 



 

The undersigned, spouse of Mr. Rafael Samanez Zacarías, hereby acknowledges and
provides her full consent, in accordance with article 315 of the Peruvian Civil
Code, to the agreements and transactions set forth in this Agreement.

 

 

/s/ Spouse of Rafael Samanez Zacarías

 



 

 

22

 



 

GULFSTREAM CAPITAL PARTNERS, LTD.         By: /s/ Colin Tay     Colin Tay, its
President        



 

GUARANTOR:

 

For Purposes of Sections 5.04 and 5.05 only

VelaTel Global Communications, INC.

        By: /s/ Colin Tay     Colin Tay, its President        

 

PURCHASER:

 

FIRST GLOBAL PROJECTS MANAGEMENT INC.

        By: /s/ Irina Sorokina     Name: Irina Sorokina     Title: Attorney in
Fact        

 

 

 

23

 

 

EXHIBIT A
DESCRIPTION OF CONCESSION RIGHTS

 



  ·

Long Distance:

 

Resolution for Long Distance – No. 160-99 MTC/15.03 dated April 19, 1999

Concession Agreement for Long Distance – dated May 21, 1999.

 

  ·

Fixed Telephony:

 

Concession Contract for Fixed Telephony – dated June 26, 2007

Resolution for Fixed Telephony – No. 241-2007 MTC/27 dated May 23th, 2007

Resolution Telephony Numbering – No. 0023-2007-MTC/27 dated August 17, 2007

Resolution for Fixed Telephony Ica – No. 429-2008-MTC/27 dated September 19,
2008

Resolution Telephony Numbering Ica – No. 494-2008-MTC/27 dated October 27, 2008

 

  ·

Spectrum:

 

Resolution of Spectrum Use – No. 097-2009-MTC/27 dated March 2, 2009

 

  ·

Local Carrier:

 

Resolution Local Carrier – No. 270-2011-MTC/27 dated June 17, 2011

Directorial Resolution No. 233-2012-MTC/27, dated May 29th, 2012

 

  ·

Unified Concession:

 

Ministerial Resolution No. 300-2011-MTC/03, dated May 3th, 2011,

Unified Concession Contract - dated June 9th, 2011.



 

 

24

 

 

EXHIBIT B
DESCRIPTION OF SELLERS' SHARES AND
ALLOCATION OF PURCHASE PRICE

 

Seller:  Shares:   GMR
Shares   Purchase Price:  Gulfstream Capital Partners   12,531,260    999  
Gulfstream Closing Payment Amount  $1,300,000               Less Transfer to
Rafael Samanez  (7,020)              Less Transfer to Christian Carnero * 
(20,000)              Net to Gulfsteam  $1,272,980                      Mario
Navarro   527,632    0   Navarro Closing Payment Amount  $54,737              
       Rafael Samanez   131,908    0   Samanez Closing Payment Amount  $13,685 
             Add Transfer from Gulfstream  $7,020               Net to Samanez 
$20,705  Total Shares   13,190,800    999                              Total
Purchase Price               $1,368,422 

 

* Christian Carnero is not a Seller. He has acted as Finance Manager and General
Manager of the Company. This payment represents bonus compensation payable by
Gulfstream/Guarantor and is independent of any liability of the Company for
unpaid compensation or benefits Carnero may claim.

 

 

 

 

 

25

 

 

EXHIBIT C
WIRE INSTRUCTIONS

 

Gulfstream Capital Partners:   SWIFT Code: SCBLTWTP Bank: Standard Chartered
Bank (Taiwan) Limited Bank Address: 168 Tun Hwan Road, Taipei, Taiwan Account
Holder: Gulfstream Capital Partners, Ltd. Account Holder Address: 3F-2, No.102
Kuang Fu South Road, Taipei, Taiwan (on file with bank)   2nd Floor, No. 86 Fu
Xin South Road Sec 2, Taipei, Taiwan (if updated)

Beneficiary Account No.:

 

 09105300015996 Payments to Navarro:   Bank Banco de Credito del Peru Account
Holder: Mario Navarro Alvarez Account Holder Address: Av Reducto 864,
Departamento 903, Miraflores, Lima Beneficiary Account No.: 193019934608-1-66  
  Payments to Samanez:   Bank Banco Continental Account Holder: Rafael Samanez
Zacarías Account Holder Address: Jr. Buen Retiro 265, Block 3, Dto. 102.
Monterrico Chico, Surco, Lima Beneficiary Account No.: 0011-0117-02-00358844    
Payments to Christian Carnero:   Bank Banco de Credito del Peru Account Holder:
Miguel Christian Carnero Alvinagorta Account Holder Address: Valdemar Moser 602
– 204 La Calera – Surquillo, Lima, Peru Beneficiary Account No.:
193-23556501-1-44

 

 

26

 

 

EXHIBIT D
FORM OF GUARANTEE

 

CORPORATE GUARANTEE

 

This corporate guarantee ("Guarantee") is made this 16th day of August, 2013 by
VelaTel Global Communications, Inc. ("Guarantor"), a US (Nevada) corporation.

 

Recitals

 

1. Gulfstream Capital Partners, Ltd. ("Gulfstream"), a Seychelles international
business company, is a wholly owned subsidiary of Trussnet USA, Inc.
("Trussnet"), a US (Nevada) corporation.

 

2. Trussnet is a wholly owned subsidiary of VelaTel.

 

3. Gulfstream, as one of Sellers, is entering into a share purchase agreement
("Agreement") with First Global Projects Management Inc., as Purchaser. A copy
of the Agreement is attached as Exhibit 1 to this Guarantee.

 

Guarantee

 

Guarantor hereby unconditionally and irrevocably guarantees to Purchaser and
each Purchaser Indemnitee each and every obligation of Gulfstream and the
Sellers under or in connection with the Agreement and shall be liable for any
breach of any representation, warranty, term, provision or condition of any
Seller under the Agreement, including, without limitation, the punctual payment,
when due, of any amounts due by any Seller with regard to all obligations of
such Seller provided in the Agreement. Guarantor agrees that it is directly and
primarily liable to Purchaser and Purchaser Indemnitees, that its obligations
hereunder are independent of the obligations of Gulfstream under the Agreement,
and that a separate action or actions may be brought and prosecuted against
Guarantor, whether action is brought against Gulfstream or whether Gulfstream is
joined in any such action or actions. No amendment, termination, invalidity,
unenforceability or release of any obligations of any Seller under the Agreement
(including through any discharge in any bankruptcy or insolvency proceedings)
shall impair in any respect any of the Gurantor's obligations hereunder.

 

Dated: August 16, 2013.

 

  VELATEL GLOBAL COMMUNICATIONS, INC.             By: /s/ Colin Tay       Colin
Tay, its President          

 

 

 

27

 

 

EXHIBIT E
FORM OF ARBITRATION RESOLUTION DOCUMENTS

 

 

 

 

 

 

28

 

 

EXHIBIT E-1
INSTRUCTIONS TO DISMISS ARBITRATION

 

[LETTERHEAD]

 

Via E-mail

 

The Registrar

London Court of International Arbitration

70 Fleet Street

London EC4Y 1EU

United Kingdom

Email: casework@lcia.org

 

 

Dear Sirs,

 

Arbitration No: 132444

 

VelaTel Global Communications lnc., ("VelaTel"); and Gulfstream Capital Partners
Ltd ("Gulfstream") v First Global Projects Management Inc. ("FGPM"); Multinet
Group; and Olo del Peru SAC ("Olo")

 

The undersigned counsel for VelaTel, Gulfstream, FGPM and Olo hereby inform you
that the parties have fully settled their disputes and wish to end the above
arbitration under the terms set out below pursuant to Article 26.8 of the LCIA
Rules. The Parties do not require a consent order. Accordingly, please confirm
dismissal of the arbitration with prejudice and that the Tribunal has been
discharged if a Tribunal has been appointed.

 

Please inform us as to whether there are any costs or expenses which remain
outstanding or any refund of such costs due to the parties. The parties have
agreed that all costs or expenses will be borne by VelaTel. If there is any
refund, such refund should be remitted to the account of VelaTel per the
enclosed wire instructions.

 

The Claimants VelaTel and Gulfstream confirm that "Multinet Group" should not
have been named as a Respondent as there is no entity by that name involved in
this matter.

 

We thank you for your assistance.

 

Very sincerely yours,

 

VelaTel Global Communications, Inc.     First Global Projects Management Inc.  
                    /s/ Kenneth Hobbs     /s/ Squire Sanders   by: Kenneth
Hobbs, Associate General Counsel     by: Squire Sanders (UK) LLP  

 

                   

Gulfstream Capital Partners, Ltd.     Olo del Peru S.A.C.  

 

 

        /s/ Kenneth Hobbs     /s/ Pavel Popov   by: Kenneth Hobbs, Associate
General Counsel     by: Pavel Popov, Chief Financial Officer  

 

29

 

 

EXHIBIT E-2
MUTUAL GLOBAL RELEASE OF CLAIMS UNDER MOU

 

MUTUAL GLOBAL RELEASE OF CLAIMS

 

The parties (each a "Party" and any two or more "Parties") to this agreement
("Release") are (1) VelaTel Global Communications, Inc. ("VelaTel"), (2)
Gulfstream Capital Partners, Ltd. ("Gulfstream"), (3) Mario Navarro Alvarez
("Navarro"), (4) Rafael Samanez Zacarías ("Samanez"), (5) First Global Projects
Management Inc. ("FGPM"), and (6) Olo del Peru S.A.C. ("Olo"). This Release is
executed in connection with and is effective upon the closing of a Share
Purchase Agreement ("SPA") between Gulfstream, Navarro and Samanez, as Sellers,
FGPM, as Purchaser, and VelaTel, as Guarantor concerning the shares of capital
stock of VelaTel Peru, S.A. ("Company").

 

RECITALS

 

A. On February 11, 2013, VelaTel and Navarro entered into an agreement for
payment of a commission to Navarro upon closing of any sale of the Company
("Commision Agreement"). Solely for purposes of this Release, Gulfstream may be
considered a joint obligor of VelaTel under the Commission Agreement.

 

B. On February 12, 2013, VelaTel and FGPM entered into a Memorandum of
Understanding ("MoU") for purchase and sale of the Company. Solely for purposes
of this Release, the remaining Parties may be considered joint obligors and
third-party beneficiaries of the MoU.

 

B. On May 21, 2013, VelaTel and FGPM entered into a First Addendum to the MoU
("First Addendum"). Solely for purposes of this Release, the remaining Parties
may be considered joint obligors and third-party beneficiaries of the MoU.

 

C. On July 18, 2013, VelaTel commenced a proceeding for arbitration against
FGPM, Olo and "Multinet Group" that is now pending ("Arbitration"), and on
August 16, 2013 FGPM has brought a counterclaim against VelaTel in the
Arbitration. Solely for purposes of this Release, all Parties may be considered
parties who would be bound by the final outcome of the Arbitration.

 

D. Subject to and as a condition precedent to the Closing of the SPA, the
Parties desire to resolve all claims and disputes that may exist between and
among any two or more of the Parties arising under any of the following
agreements or proceedings to which such Party is or was a party, or to which by
this Release may be considered a joint obligor and/or a third-party beneficiary:
(1) the MoU, (2) the First Addendum, (3) the Arbitration, and/or (4) the
Commission Agreement (collectively "Released Obligations").

 

 

30

 

 

AGREEMENT

 

1. Each Party does hereby release, acquit and forever discharge each and every
other Party from and against any and all claims such Party may have, if any,
whether known or unknown, liquidated or unliquidated, against each other Party
released, for any act or omission whatsoever arising prior to the date of this
Release and pertaining to any of the Released Obligations. Each of the Released
Obligations is of no further force and effect as if the same had never been
entered into.

 

2. Nothing contained herein is intended to alter the rights and obligations of
(i) any of the Parties who are also parties to the SPA; (ii) Navarro and/or
Samanez, based on their status as creditors of the Company; or (iii) Navarro,
under any agreement or understanding with FGPM for payment of a brokerage
commission in connection with the SPA.

 

3. This Release is executed by each Party provisionally, subject to execution by
every other Party, and subject to and effective only upon Closing of the SPA. If
Closing of the SPA does not occur for any reason on or before the Outside
Closing Date, this Release shall be null and avoid and inadmissible in the
Arbitration.

 

4. VelaTel and Gulfstream agree that "Multinet Group" should not have been named
as a Respondent in the Arbitration as there is no entity by that name involved
in this matter and accordingly VelaTel and Gulfstream have no claims against
"Multinet Group".

 

5. This Release may be executed in as many counterparts as may be necessary,
each of which so signed shall be deemed to be an original, and such counterparts
together shall constitute one and the same instrument.

 

[Remainder Intentionally Blank]

 

 

 

 

 

 

31

 

 

VELATEL GLOBAL COMMUNICATIONS, INC.

 

  GULFSTREAM CAPITAL PARTNERS, LTD.               By /s/ Colin Tay   By /s/
Colin Tay     Colin Tay, its President     Colin Tay, its President  

 

 

FIRST GLOBAL PROJECTS MANAGEMENT INC.

 

  OLO DEL PERU S.A.C.               By /s/ Irina Sorokina   By /s/ Pavel Popov  
  Irina Sorokina, its Attorney in Fact     Pavel Popov, its Chief Financial
Officer  

 

 

  /s/ Mario Navarro Alvarez     /s/ Rafael Samanez Zacarías     Mario Navarro
Alvarez     Rafael Samanez Zacarías  

 

 

 

32

 

 

EXHIBIT F
FORM OF IB MUTUAL WARRANTIES

 

The parties to this Agreement ("IB Mutual Warranties") dated as of August __,
2013 are Inversiones Balesia, S.A. ("IB"), a Peru corporation, and VelaTel Peru,
S.A., a Peru corporation ("VTP"). IB and VTP are also parties to an Asset
Purchase Agreement ("APA"). IB is informed that this IB Mutual Warranties is
also an Exhibit to a Share Purchase Agreement ("SPA") by which the stock of VTP
is being transferred to a different owner. VTP represents that the SPA includes
the following definition of the term "Tower Assets and Liabilities" which are
being excluded from the SPA:

 

"Tower Assets and Liabilities" means (i) all tangible and intangible property
rights and other assets associated with thirty (30) cellular towers erected on
leased sites and owned by the Company, including engineering plans, designs,
permits, permit applications, leasehold interests under site leases with
property owners, and (ii) all accrued and contingent liabilities associated with
such property rights and assets, including past or future amounts owed to the
fabricator of the towers and to site lease property owners.

 

Notwithstanding any similarity or overlap in terms between this IB Mutual
Warranties and the APA, this IB Mutual Warranties and the APA represent
independent agreements, neither of which is contingent upon the other, provided
that the effectiveness of this IB Mutual Warranties is contingent upon the
Closing of the SPA.

 

1. IB has acquired the towers included in the Tower Assets and Liabilities with
the intent to lease space on the towers for commercial use by telecommunications
operators. IB has applied or intends to apply for any permits IB deems
appropriate for such intended use. VTP agrees to make application in the name of
VTP for any such permit for which VTP's status as a holder of telecommunications
licenses or concessions is required or advantageous and thereafter assign any
such permits to such third parties as IB may direct, provided that VTP shall
incur no expense associated with any permit, application or assignment and IB
shall prepare such applications and submit the same to VTP for its approval and
filing. VTP shall at no charge or other consideration allow assignment of any
antennae permits obtained in favor of any other telephone operator who wishes to
lease space on any tower.

 

2. VTP has installed infrastructure equipment on each of the towers included in
the Tower Assets and Liabilities. Notwithstanding the transfer of the Tower
Assets and Liabilities from VTP to IB pursuant to the APA, VTP may maintain rent
free on each tower any or all of its infrastructure equipment in its current
locations and configurations, pending completion of IB's permitting process
described in the preceding paragraph, provided that VTP shall not be entitled to
operate such equipment commercially absent prior written consent of IB. IB shall
grant VTP reasonable access to the equipment for purposes of testing,
maintenance, repair or removal. For each tower, no later than 90 days after
either (i) approval of the permits described in the preceding paragraph by the
applicable municipality as are necessary for commercial use of such tower by a
telecommunications carrier, or (ii) determination by IB that the applicable
municipality will not approve such permits on a commercially reasonable basis,
VTP shall be required to either (iii) remove its equipment from such tower, or
(iv) enter into a lease with IB on customary commercial terms to be agreed. IB
shall provide VTP written notice of either (i) or (ii) and the 90-day period
commence on the date of delivering such notice.

 

VELATEL PERU, S.A.  

INVESIONES BALESIA, S.A.



                          By: /s/ Miguel Christian Carnero Alvinagorta   By: /s/
Daniela Forton Ojeda     Miguel Christian Carnero Alvinagorta, its General
Manager     Daniela Forton Ojeda, its General Manager  

 

 

33

 

 

EXHIBIT G
FORM OF CERTIFICATE OF SELLERS' REPRESENTATIONS AND WARRANTIES

 

In connection with Section 3.01 of the Share Purchase Agreement dated as of
August __, 2013 (the "Agreement") entered into by and among Mario Navarro
Alvarez, Rafael Samanez Zacarías and Gulfstream Capital Partners, Ltd., as
Sellers, First Global Projects Management Inc., as Purchaser, and VelaTel Global
Communications, Inc., as Guarantor, we do hereby each certify that each of our
representations and warranties contained in Section 4.02 in the Agreement are
true and correct as of today with the same force and effect as if such
representations and warranties had been made on and as of today, and as if each
and every such representation and warranty contained in such Section 4.02 were
restated in full herein.

 

Dated: August ___, 2013

 

          /s/ Mario Navarro Álvarez       Mario Navarro Álvarez                
              /s/ Rafael Samanez Zacarías       Rafael Samanez Zacarías        
 

 

 

In connection with Section 3.01 of the Share Purchase Agreement dated as of
_________, 2013 (the "Agreement") entered by and among Mario Navarro Alvarez,
Rafael Samanez Zacarías and Gulfstream Capital Partners, Ltd., as Sellers, First
Global Projects Management Inc., as Purchaser, and VelaTel Global
Communications, Inc., as Guarantor, Gulfstream Capital Partners does hereby
certify that each of its representations and warranties contained in Section
4.02 and 4.03 in the Agreement are true and correct as of today with the same
force and effect as if such representations and warranties had been made on and
as of today, and as if each and every such representation and warranty contained
in such Sections 4.02 and 4.03 were restated in full herein.

 

Dated: August ___, 2013

 

    GULFSTREAM CAPITAL PARTNERS, LTD.      

 

 

      /s/ Colin Tay       Colin Tay, its President          

 

 

 

34

 

 

EXHIBIT H
FORM OF CERTIFICATE OF PURCHASER'S REPRESENTATIONS AND WARRANTIES

 

In connection with Section 3.02 of the Share Purchase Agreement dated as of
August __, 2013 (the "Agreement") entered by and among Mario Navarro, Rafael
Samanez Zacarías and Gulfstream Capital Partners, Ltd., as Sellers, First Global
Projects Management Inc., as Purchaser, and VelaTel Global Communications, Inc.,
as Guarantor, First Global Projects Management Inc. does hereby certify that
each of its representations and warranties contained in Section 4.01 in the
Agreement are true and correct as of today with the same force and effect as if
such representations and warranties had been made on and as of today, and as if
each and every such representation and warranty contained in such Section 4.01
were restated in full herein.

 

Dated: August ___, 2013

 

 

  FIRST GLOBAL PROJECTS MANAGEMENT INC.    

 

 

    By:__________________________________     Name:     Title:        

 

 

 

 

 

35

 

 

EXHIBIT I-1
FORM OF CERTIFICATE OF SECRETARY OF GULFSTREAM

 

In connection with Section 3.01(e) of the Share Purchase Agreement dated as of
August __, 2013 (the "Agreement") entered by and among Mario Navarro Alvarez,
Rafael Samanez Zacarías and Gulfstream Capital Partners, Ltd., as Sellers, First
Global Projects Management Inc., as Purchaser, and VelaTel Global
Communications, Inc., as Guarantor, the undersigned Secretary of Gulfstream
Capital Partners, Ltd. ("Gulfstream") does hereby certify (i) the genuineness of
the resolutions of the board of directors of Gulfstream duly authorizing the
execution and delivery by Gulfstream of the Agreement and the Ancillary
Agreements to which Gulfstream is a party, and the authorization or ratification
of all of the other agreements and instruments executed and delivered by
Gulfstream in connection with the Agreement; (ii) that all consents, approvals
and other actions of, and notices and filings with, all entities and persons as
may be necessary or required with respect to the execution and delivery by
Gulfstream of this Agreement and any Ancillary Agreement to which it is a party,
and the consummation by Seller of the transactions contemplated hereby and
thereby, have been obtained or made; and (iii) Colin Tay has the requisite
authority as President of Gulfstream and pursuant to the aforesaid resolution of
its board of directors to execute the Agreement and any Ancillary Agreement.

 

Dated: August __, 2013

 

  GULFSTREAM CAPITAL PARTNERS, LTD.      

 

 

    By: /s/ Kenneth L. Waggoner       Kenneth L. Waggoner, Secretary          

 

 

 

 

36

 

 

ExHIBIT I-2
FORM OF CERTIFICATE OF SECRETARY OF GUARANTOR

 

In connection with Section 3.01(e) of the Share Purchase Agreement dated as of
August __, 2013 (the "Agreement") entered by and among Mario Navarro Alvarez,
Rafael Samanez Zacarías and Gulfstream Capital Partners, Ltd., as Sellers, First
Global Projects Management Inc., as Purchaser, and VelaTel Global
Communications, Inc., as Guarantor, the undersigned Secretary of VelaTel Global
Communications, Inc. ("Guarantor") does hereby certify (i) the genuineness of
the resolutions of the board of directors of Guarantor duly authorizing the
execution and delivery by Guarantor of the Agreement and the Ancillary
Agreements to which Guarantor is a party, and the authorization or ratification
of all of the other agreements and instruments executed and delivered by
Guarantor in connection with the Agreement; and (ii) [•] has the requisite
authority as [•] and pursuant to the aforesaid resolution of its board of
directors to execute the Agreement and any Ancillary Agreement.

 

Dated: August __, 2013

 

 

  VelaTel Global Communications, INC.      

 

 

    By: /s/ Kenneth L. Waggoner       Kenneth L. Waggoner, Secretary          

 

 

 

37

 

 

EXHIBIT J
FORM OF CERTIFICATE OF SECRETARY OF PURCHASER

 

In connection with Section 3.02(e) of the Share Purchase Agreement dated as of
August __, 2013 (the "Agreement") entered by and among Mario Navarro Alvarez,
Rafael Samanez Zacarías and Gulfstream Capital Partners, Ltd., as Sellers, First
Global Projects Management Inc., as Purchaser, and VelaTel Global
Communications, Inc., as Guarantor, the undersigned Secretary of First Global
Projects Management, Inc. ("Purchaser") does hereby certify (i) the genuineness
of the resolutions of the board of directors of Purchaser duly authorizing the
execution and delivery by Purchaser of the Agreement and the Ancillary
Agreements to which Purchaser is a party, and the authorization or ratification
of all of the other agreements and instruments executed and delivered by
Purchaser in connection with the Agreement; (ii) that all consents, approvals
and other actions of, and notices and filings with, all entities and persons as
may be necessary or required with respect to the execution and delivery by
Purchaser of this Agreement and any Ancillary Agreement to which it is a party,
and the consummation by Purchaser of the transactions contemplated hereby and
thereby, have been obtained or made; and (iii) ___________ has the requisite
authority as ______________ of Purchaser and pursuant to the aforesaid
resolution of its board of directors to execute the Agreement and any Ancillary
Agreement.

 

Dated: August ___, 2013

 

 

  FIRST GLOBAL PROJECTS MANAGEMENT INC.      

 

 

    By:         ___________________, Secretary                    

 

 

 

 

38

 

 

EXHIBIT K
FORM OF CERTIFICATE OF SATISFACTION OF CONDITIONS PRECEDENT
TO PURCHASER'S OBLIGATIONS

 

In connection with Section 2.03(a)(i) of the Share Purchase Agreement dated as
of August __, 2013 (the "Agreement") entered into by and among Mario Navarro
Alvarez, Rafael Samanez Zacarías and Gulfstream Capital Partners, Ltd., as
Sellers, First Global Projects Management Inc., as Purchaser, and VelaTel Global
Communications, Inc., as Guarantor, we do hereby each certify that all
conditions precedent to Purchaser's obligations as described in Section 3.01 of
the Agreement have been satisfied.

 

Dated: August ___, 2013

 

          /s/ Mario Navarro Álvarez       Mario Navarro Álvarez                
              /s/ Rafael Samanez Zacarías       Rafael Samanez Zacarías        
 

 

    GULFSTREAM CAPITAL PARTNERS, LTD.                       By: /s/ Colin Tay  
    Colin Tay, its President          

 

 

 

 

 

 

39

 

 

EXHIBIT L
FORM OF CERTIFICATE OF SATISFACTION OF CONDITIONS PRECEDENT
TO SELLERS' OBLIGATIONS

 

In connection with Section 2.03(a)(ii) of the Share Purchase Agreement dated as
of August __, 2013 (the "Agreement") entered into by and among Mario Navarro
Alvarez, Rafael Samanez Zacarías and Gulfstream Capital Partners, Ltd., as
Sellers, First Global Projects Management Inc., as Purchaser, and VelaTel Global
Communications, Inc., as Guarantor, Purchaser does hereby each certify that all
conditions precedent to Sellers' obligations as described in Section 3.02 of the
Agreement have been satisfied.

 

Dated: August __, 2013

 

 

  FIRST GLOBAL PROJECTS MANAGEMENT INC.      

 

 

    By:         Name:       Title:            

 

 

 

 

 

40

 

 

EXHIBIT M
ADDRESSES FOR NOTICES

 

If to Gulfstream, Guarantor and/or any of Sellers:

 

Kenneth Hobbs

VelaTel Global Communications, Inc.

5950 La Place Court, Suite 160

Carlsbad, CA 92008

USA

Facsimile: NONE

E-Mail: khobbs@velatel.com

 

 

If to Mario Navarro Alvarez:

 

Mario Navarro

Pro Plus

Avenida Camino Real 120, Piso 8

San Isidro, Lima

Peru

Fascimile: NONE

E-Mail: mna@proplus.pe

 

 

If to Rafael Samanez Zacarías:

 

Rafael Samanez

Jr. Buen Retiro 265, Block 3, Dto. 102, Monterrico Chico,

Surco, Lima

Peru

Fascimile: NONE

E-Mail: rsamanezz@gmail.com

 

 

If to Purchaser:

 

Irina Sorokina

First Global Projects Management Inc.

Quijano Chambers, P.O. Box 3159

Road Town, Tortola,

British Virgin Islands

Fascimile: +357-25730668

E-Mail: isorokina@fgpm.net

 

 

 

41

 

 

EXHIBIT N
FORM OF ASSIGNMENT OF INTERCOMPANY DEBT

 

For value received, VelaTel Global Communications, Inc. and Gulfstream Capital
Partners, Ltd. (each an "Assignor" and, collectively, the "Assignors")) hereby
assign to [PURCHASER TO IDENTIFY PURCHASE AFFILIATE] ("Assignee") all right,
title, and interest of such Assignor in and to all Indebtedness (as hereinafter
defined) owed to such Assignor by the Company as of the date of Closing, as such
amounts are set forth on Exhibit 1 attached hereto (the "Debt"). The Assignors
hereby acknowledge and agree that the Debt constitutes all Indebtedness owed by
the Company to such Assignor and its Affiliates as of the date hereof.

 

For purposes of this assignment, the term "Indebtedness" shall mean any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such the Company for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit agreement, (iv) obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device, (v) any other transaction (including
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
the Company to finance its operations or capital requirements, and (vi) any
guaranty of Indebtedness for borrowed money. All other capitalized terms used
herein but not defined herein shall have the meaning ascribed such terms in that
certain Share Purchase Agreement among the Sellers, First Global Projects
Management Inc. and VelaTel Global Communications, Inc., dated August __, 2013.

 

For value received, effective as of the date hereof and without any further
action by any other person, each Assignor for itself and on behalf of its
Affiliates hereby irrevocably releases the Company, the Purchaser, and the
Assignee from any and all actions or causes of action, demands, Liabilities,
judgments, Losses, injuries, costs or expenses of every kind that such Assignor
and/or its Affiliates may have against the Company, the Purchaser or the
Assignee arising out of or related to the Debt, whether now or hereafter
arising, implied or express, developed or undeveloped, known or unknown or
contingent or liquidated.

 

Assignors and Assignee acknowledge and agree that the Company repaid a portion
of the outstanding balance of the Debt prior to the Closing in the amounts shown
on Exhibit 1, which amounts, in the aggregate, reflect the consideration
received by the Company under that certain Asset Purchase Agreement, dated
August [•], 2013, by and between the Company and Inversiones Balesia, S.A.

 

This assignment will be governed by and construed in accordance with the
domestic laws of the State of New York, without reference to principles of
conflicts of law other than section 5-1401 and section 5-1402 of the New York
General Obligations Law.

 

This agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. Signatures
supplied by facsimile or contained in documents attached to email transmission
shall be considered valid and binding for all purposes.

 

42

 

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day of August, 2013.

 

GUARANTOR:

 

VELATEL GLOBAL COMMUNICATIONS, INC.   GULFSTREAM CAPITAL PARTNERS, LTD.         
                  By: /s/ Colin Tay   By: /s/ Colin Tay     Colin Tay, its
President     Colin Tay, its President  

 

 

ASSIGNEE:

 

[INSERT NAME OF ASSIGNEE]

              By:       Its            

 

 

43

 

 

EXHIBIT O
FINANCIAL STATEMENTS

[To be attached]

 

 

 

 

 

 

 

44

 

 

EXHIBIT P
SELLER SHARE TRANSFER FOrms

 

[●] de [agosto] del 2013

 

 

 

Señores

VELATEL PERU S.A.

Avenida Camino Real 493, Oficina 701

San Isidro, Lima, Perú

 

Atención:Gerente General

 

Referencia:Comunica transferencia de acciones

 

 

De nuestra consideración:

 

Por medio de la presente comunicamos que en la fecha de la presente hemos
transferido la totalidad de las acciones de nuestra propiedad emitidas por
VELATEL PERU S.A. a favor de FIRST GLOBAL PROJECTS MANAGEMENT INC.

 

Por favor proceder a registrar de inmediato esta transferencia de acciones en el
respectivo Libro de Matrícula de Acciones y se emitan certificados de acciones a
favor del nuevo titular, según corresponda.

 

Atentamente,

 

 

 

 



GULFSTREAM CAPITAL PARTNERS LTD.

Nombre:

Cargo:

 

 

 

45

 

 

[●] de [agosto] del 2013

 

 

 

Señores

VELATEL PERU S.A.

Avenida Camino Real 493, Oficina 701

San Isidro, Lima, Perú

 

Atención:Gerente General

 

Referencia:Comunica transferencia de acciones

 

 

De mi consideración:

 

Por medio de la presente comunico que en la fecha de la presente he transferido
la totalidad de las acciones de mi propiedad emitidas por VELATEL PERU S.A. a
favor de FIRST GLOBAL PROJECTS MANAGEMENT INC.

 

Por favor proceder a registrar de inmediato esta transferencia de acciones en el
respectivo Libro de Matrícula de Acciones y se emitan certificados de acciones a
favor del nuevo titular, según corresponda.

 

Atentamente,

 

 

 

 



MARIO NAVARRO ALVAREZ

Documento de Identidad:

 

 

 

46

 

 

[●] de [agosto] del 2013

 

 

 

Señores

VELATEL PERU S.A.

Avenida Camino Real 493, Oficina 701

San Isidro, Lima, Perú

 

Atención:Gerente General

 

Referencia:Comunica transferencia de acciones

 

 

De mi consideración:

 

Por medio de la presente comunico que en la fecha de la presente he transferido
la totalidad de las acciones de mi propiedad emitidas por VELATEL PERU S.A. a
favor de FIRST GLOBAL PROJECTS MANAGEMENT INC.

 

Por favor proceder a registrar de inmediato esta transferencia de acciones en el
respectivo Libro de Matrícula de Acciones y se emitan certificados de acciones a
favor del nuevo titular, según corresponda.

 

Atentamente,

 

 

 

 



RAFAEL SAMANEZ ZACARÍAS

Documento de Identidad:

 

 

 

47

 

 

[●] de [agosto] del 2013

 

 

 

Señores

GO MOVIL RESOURCES S.A.C.

Avenida Camino Real 493, Oficina 701

San Isidro, Lima, Perú

 

Atención:Gerente General

 

Referencia:Comunica transferencia de acciones

 

 

De nuestra consideración:

 

Por medio de la presente comunicamos que en la fecha de la presente hemos
transferido la totalidad de las acciones de nuestra propiedad emitidas por GO
MOVIL RESOURCES S.A.C. a favor de FIRST GLOBAL PROJECTS MANAGEMENT INC.

 

Por favor proceder a registrar de inmediato esta transferencia de acciones en el
respectivo Libro de Matrícula de Acciones y se emitan certificados de acciones a
favor del nuevo titular, según corresponda.

 

Atentamente,

 

 

 

 



GULFSTREAM CAPITAL PARTNERS LTD.

Nombre:

Cargo:

 

 

 

 



48

